Citation Nr: 0211537	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  91-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an evaluation greater than 20 percent for 
Dupuytren's contracture of the right (major) hand.

2. Entitlement to an evaluation greater than 20 percent for 
Dupuytren's contracture of the left (minor) hand 
(exclusive of the period for which the veteran was awarded 
a 100 evaluation under the provisions of 38 C.F.R. 
§ 4.30).

(The issue of entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU) will be the subject of a future 
decision.)


REPRESENTATION

Appellant represented by:	AMVETS





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1963 to July 
1963, February 1968 to July 1969, and from February 1970 to 
October 1976. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1990, from 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, after a period of 
benefits under 38 C.F.R. § 4.30, reassigned a 10 percent 
disability evaluation for Dupuytren's contracture of the 
right hand effective from August 1, 1989.  

This matter also arises from an October 1990 rating decision 
that confirmed and continued a 10 percent evaluation for 
Dupuytren's contracture of the left hand.  

In February 1991 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

During the pending appeal, in April 1991, the RO granted a 20 
percent evaluation for each hand for Dupuytren's contracture 
effective from August 1, 1989; however, the veteran had not 
specifically requested a 20 percent evaluation.  

In AB v. Brown, 6 Vet. App. 35, 38 (1993), the United States 
Court of Veterans Appeals (since March 1, 1999, the United 
States Court of Appeals for Veterans Claims) (CAVC) held that 
when the veteran expresses general disagreement with the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation and thus to consider all potentially applicable 
disability ratings.  As an evaluation higher than 20 percent 
is available under the provisions of Diagnostic Codes 5222 
and 5223 of the VA Schedule for Rating Disabilities, the 
issues are still on appeal.  38 C.F.R. Part 4 (2001).  

The Board remanded the claim in May 1992, March 1994 and 
March 1998 for further development and adjudicative action.  

In December 2000 the RO most recently confirmed and continued 
the 20 percent evaluation for each hand for Dupuytren's 
contracture.

The case has been returned to the Board for further appellate 
review.

The Board is undertaking additional development with respect 
to the claim of entitlement to a TDIU pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104, (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23,2002 (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The veteran is right-hand dominant, and his right hand 
has flexion contracture limited motion in the proximal 
interphalangeal (PIP) joint of the little finger that is 
comparable to favorable ankylosis.

2.  The veteran's left hand has flexion contracture in the 
PIP joint of the little finger that is comparable to 
favorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for Dupuytren's contracture of the right (major) hand are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 5223 (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for Dupuytren's contracture of the left (minor) hand are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.71a, Diagnostic Codes 5222 and 5223.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision in September 1977, the RO granted 
service connection for Dupuytren's contracture of the right 
hand, evaluated as 10 percent disabling under Diagnostic Code 
5223, effective from October 1976.  Service connection was 
also granted for Dupuytren's contracture of the left hand, 
evaluated as zero percent disabling under Diagnostic Code 
5223, effective from October 1976.  Dupuytren's contracture 
is "shortening, thickening, and fibrosis of the palmar 
fascia, producing a flexion deformity of a finger . . . ." 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 377 (27th ed. 1988).

After review of medical records for surgical treatment in 
December 1982 for bilateral carpal tunnel syndrome, the RO 
determined that there was no relationship to his service-
connected Dupuytren's contracture of both hands and confirmed 
and continued the prior evaluations.  



Based on medical evidence, the RO determined in an October 
1983 rating decision that a 10 percent evaluation was 
warranted for Dupuytren's contracture of the left hand 
effective from June 1983 and confirmed and continued the 10 
percent evaluation for the right hand.  The veteran appealed 
this decision and in October 1984, the Board determined that 
entitlement to an increased rating for bilateral Dupuytren's 
contracture of the hand had not been established and denied 
the claim.  

After surgery, the veteran was granted a temporary total 
disability rating from December 1988 for each hand and the 10 
percent rating was reassigned effective from April 1989.  The 
veteran then received an extension of Paragraph 30 benefits 
for the right hand, and the 10 percent rating for the right 
hand was reassigned effective August 1989. 

The veteran was afforded a VA medical examination in 
September 1990.  Clinical findings showed involvement of the 
3rd, 4th and 5th fingers of the right hand and on the left 
hand.  On both hands, he was unable to touch the thumb to the 
tip of the 5th finger.  The diagnosis was post operative 
residuals Dupuytren's contracture "(R-4 op ad, L-3 op)" 
with deformity and recurrence.  

A Service Officer at a VFW Post submitted a lay statement 
dated in February 1991 stating that the veteran had not been 
gainfully employed due to his Dupuytren's contractures of 
both hands.  He had observed the limitations this disability 
placed on the veteran in trying to fulfill his duties at the 
Post.  

A private plastic surgeon wrote two letters in January 1989 
regarding evaluation of the veteran's disability of the hands 
and other disabilities.  It was noted that he had undergone 
left hand release in December 1988, and had done well from 
that surgery.  He was unable to make a definitive 
determination of the extent of disability from all the 
disorders.

Three letters were received from employers for whom the 
veteran had worked for short periods of time in 1988.  Each 
noted that the veteran was unable to perform the job 
requirements.  One mentioned that the veteran's hand 
condition prevented him from doing the job, and another 
mentioned the medical problems of hands and arms.  

The veteran presented testimony at a personal hearing at the 
RO in February 1991.  A copy of the transcript is in the 
claims file.  The veteran testified as to the symptoms and 
manifestations of his bilateral hand disability and the 
effect on his functioning in everyday life including 
employment.  

Submitted into evidence at the hearing was a letter from an 
attorney with attached statements that were part of the 
evidence considered in the veteran's favorable Social 
Security disability determination.  The veteran's attorney 
who had represented him at a hearing in March 1989 on a claim 
for Social Security Administration (SSA) benefits provided a 
brief summary of the merits of the case in a letter dated in 
January 1991.  He wrote that the veteran's Dupuytren's 
contractures rendered him disabled and unable to obtain or 
maintain meaningful public employment.

Also submitted at the hearing was a January 1991 letter from 
a private hand surgeon providing an assessment at the 
veteran's request regarding disability of his hands.  On the 
right hand, there were Dupuytren's cords to the index and 
middle fingers with evidence of recurrent disease and scar of 
the ring and little fingers.  There were flexion contractures 
of the middle, ring and little fingers of the right hand.  
There were Dupuytren's cords to the middle and ring fingers 
of the left hand and flexion contracture of the little 
finger.  The impression was bilateral Dupuytren's contracture 
with secondary limited motions of the fingers; associated 
with weak grip and decreased sensation on the right.  His 
opinion was that because of decreased sensation and limited 
motion especially of the right hand, the veteran would not be 
able to do the work of a mechanic.   

The hearing officer determined that the evidence showed 
contracture in three fingers, the middle, ring and little 
fingers, of the left hand, the minor hand, and assigned a 20 
percent disability for Dupuytren's contracture of the left 
hand under Diagnostic Code 5222.  Based on contractures in 
the index and middle fingers of the right hand, the hearing 
officer assigned a 20 percent disability evaluation for 
Dupuytren's contracture of the right hand, the major hand, 
under Diagnostic Code 5223.  A rating action in April 1991 
promulgated the hearing officer's decision and a 20 percent 
disability evaluation was assigned for each hand effective 
from August 1, 1989.  

The Board remanded the claim in May 1992 for additional 
development.  Pursuant to instructions in the Remand, the RO 
wrote to the veteran in May 1992 regarding additional 
evidence to support his appeal.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in July 1992.  He complained of loss of feeling 
in both hands, constant aching, and being unable to extend 
fully all his fingers.  Clinical findings were multiple 
surgical scars on palmar and anterior wrist, dry and 
thickened skin, and marked deformity of finger joint.  There 
was complete flexion, and marked limitation of finger 
extension.  Grip strength was 5/5.  There was paresthesia of 
both hands and fingers, with partial ankylosis of some of the 
finger joints.  Color photographs of each hand were provided 
showing multiple scars on palmar surface and partial 
ankylosis of some of the finger joints.  The pertinent 
diagnosis was post-operative, multiple, both hands for 
Dupuytren's contractures.  

Outpatient treatment records received for the period from 
June 1977 to September 1992 show treatment for Dupuytren's 
contractures and multiple other disorders.

The veteran was afforded a C&P examination of the hand, 
fingers, and thumb in October 1992.  He reported he worked as 
a truck driver and had difficulty with gripping due to 
cramping and loss of feeling in his hands.  There were well 
healed scars over the palms of both hands.  

The examiner noted no muscular atrophy in the veteran's upper 
extremities or in his hand or muscles.  He had good motor 
strength for all upper extremity muscles, 5/5 for all muscle 
groups.  Range of motion findings were provided for each 
finger.  Contraction was shown in the ring and little fingers 
on the right hand and in the little finger on the left hand.  
The examiner noted that there was no breakdown of the skin 
over any of his fingers, and no open wounds or any open area, 
which would be consistent with somebody with this dense of a 
sensory loss.  

The veteran had a cord over his flexor tendons over his long 
finger on the left as well as a nodule over the fourth 
metacarpal on the left.  He had several nodules over the 
proximal phalanx of the little finger on the left.  On the 
right hand, there was a cord over his flexor tendons, over 
his third metacarpal on the right, and a similar cord over 
his fourth metacarpal on the right.  There were nodules 
present over the "little of P1".  The impression was status 
post multiple surgeries for Dupuytren's contracture releases.  
The veteran related a history of significant sensory loss, 
however, he did not have any manifestations of this, nor did 
he have any signs of atrophy present.  He did have restricted 
range of motion.  

In a March 1993 rating decision, in pertinent part, the RO 
confirmed and continued the 20 percent disability evaluation 
for each hand. 

Records were received from SSA in July 1994 that had been 
used in connection with the veteran's disability claim at 
SSA.  SSA determined that the veteran was disabled from 
December 31, 1987.  The primary diagnosis was Dupuytren's 
contractures and the secondary diagnosis was cervical disc 
disease.  

The veteran was afforded a VA C&P examination for joints in 
July 1994.  He had healed palmar scars bilaterally, 
consistent with palmar fasciectomies.  He had a significant 
deformity of both his small and ring digits, a fixed 40 
degree flexion contracture of the PIP joints of the small 
fingers bilaterally, and 20 degree flexion deformity of both 
of his ring finger PIP joints.  He had nodularity and cords 
in both hands.  The impression was bilateral Dupuytren's 
disease.

The veteran also had a VA C&P examination for peripheral 
nerves in July 1994.  The examiner found no appreciable 
evidence on physical examination of a peripheral sensory 
motor neuropathy; but, was going to screen upper and lower 
extremities for evidence of peripheral neuropathy.  However, 
the examiner thought this possibility was questionable 
considering the veteran's strength and muscle stretch 
reflexes, as well as a previous relatively normal nerve 
conduction studies approximately a year and a half earlier.  

The veteran was afforded a VA C&P examination in January 
1995.  He had complaints of numbness in fingers and both 
hands and loss of motion in fingers of both hands.  The 
veteran stated that he had had recurrence of his drawing of 
his fingers, his ring finger and small finger on both hands.  
He complained of pain in the cords and nodules in his palm 
with pressure.  He complained of weakness in both hands with 
an inability to make a full fist due to the Dupuytren's 
disease.  He had a history of numbness in all his fingers and 
both hands, except for his thumbs on both sides.  

Clinical findings at the January 1995 VA examination were of 
palpable nodules and Dupuytren cords in the palm, mainly on 
the ulnar side on both sides.  He had full motion in his 
fingers, except on the right side his PIP joint of his ring 
finger went from 15-95 degrees only.  His small finger on the 
right side PIP joint went from 50-75 degrees only and from 0-
40 degrees only on the DIP joint.  On the left hand, all 
fingers had full motion, except on the ring finger PIP joint 
went from 25-95, and on the small finger the PIP joint went 
from 35-85, and DIP went from 30-45.  His two point 
discrimination was 5/5 in his thumbs on both sides by only 
pressure sensation in the rest of his fingers.  His motor 
strength was 5/5 in his thumb abduction and finger abduction.  

The assessment at the January 1995 VA examination was of 
moderate severity of Dupuytren's on both sides.  He had 
multiple surgeries with recurrences.  He had flexion 
contractures of his ring and small fingers on both sides.  He 
had tender palmar cords and nodules from his Dupuytren's.  

Any weakness was probably secondary to his inability to make 
a full fist secondary to Dupuytren's.  There was numbness in 
fingers of both hand, the examination showed only pressure 
sensation in his fingers with normal sensation in his thumb.  

In an April 1995 decision, in pertinent part, the RO 
confirmed and continued the 20 percent evaluation for each 
hand and denied entitlement to a TDIU.  A supplemental 
statement of the case was issued in April 1995.  

The veteran was afforded a VA C&P neurological examination in 
May 1996.  He reported that prior to cervical disc surgery in 
October 1995, he had almost no use of his hands in addition 
to other symptoms.  Pertinent clinical findings were that he 
was weak in the extrinsic hand muscles bilaterally.  His grip 
strength was mildly decreased on the right relative to the 
left.  He had evidence of Dupuytren's contracture 
bilaterally.  He had an older distribution of weakness on the 
right hand and sensory loss.  He had problems with the use of 
fine motor skills such as using buttons.  He used "clip on 
shirts" and could no longer write.  He was status post 
Dupuytren's contracture release times two.  

The veteran also was afforded a VA C&P examination for joints 
in May 1996.  The examination revealed Dupuytren's 
contracture of both hands that were more severe palmar 
laterally.  He had a fixed flexion contracture of the right 
fifth PIP of 30 degrees and of the left fifth PIP of 50 
degrees.  Otherwise, the examiner was able to bring the 
fingers out full extension and to full flexion of the other 
joints of his hands.  The veteran had no sensation to two 
point discrimination.  He had relatively good grip strength 
bilaterally.  The impression was Dupuytren's disease, status 
post multiple surgical procedures with recurrence and a 
flexion contracture of the right fifth PIP of 30 degrees and 
the left fifth PIP of 50 degrees; numbness was described by 
the veteran.  

In October 1998, the veteran wrote that since 1992, the 
Roudebush VA Medical Center had been the sole treatment 
facility for his Dupuytren's contractures.  He submitted a 
copy of the favorable August 1989 decision by the SSA.  

The administrative law judge determined that the veteran 
suffered from bilateral Dupuytren's contractures, cervical 
disc disease, thoracic outlet syndrome, emphysema, and a 
hearing loss in his left ear, and that these impairments 
interfered with his ability to perform basic work activities.

In October 1998, a copy of the decision made by an 
Administrative Law Judge of the Social Security 
Administration (SSA) was received.  The decision contained 
brief discussions of examinations completed by several 
doctors for the SSA and included reference to treatment 
reports from VA facilities.  The medical reports discussed 
both service-connected and nonservice-connected disorders.  
Dr. RJB noted nodules on the veteran's hands and based on his 
examination, that also included other disorders, the veteran 
would have difficulty doing manual labor that included 
grasping, lifting, raising his hands over his head and 
anything involving dexterity.  

When examined by Dr. RJR, there was marked evidence of 
bilateral Dupuytren's contracture and the veteran complained 
of significant impairment of both hands, even though he had 
completed surgery.  A report of Dr. RAB's findings noted 
evidence of flexion contractures in the hands, and the 
veteran complained of growths on the hands.  There was 
evidence of problems with flexor tendons or tendon sheaths 
and surgical scars.  He had very good grip strength in both 
hands and could perform fine movements with his fingers quite 
easily.  The SSA decision also discussed VA treatment reports 
pertaining to Dupuytren's disease and unrelated disorders.

VA outpatient treatment records show that in February 1999 
the veteran had surgery on his left hand to release the left 
third digit.  When seen for follow-up a few weeks later, he 
had no complaints, the hand felt well and the incision was 
okay. 

In April 1999 medical evidence from the Social Security file 
of the veteran was received.  This was medical evidence used 
in his claim that was decided in 1989.

The veteran had a VA C&P examination for hand, thumb and 
fingers in May 1999.  His right hand had a palpable cord in 
the palm on the ulnar side from Dupuytren's disease.  He had 
well healed surgical scars on his right palm.  He had full 
range of motion of his right thumb.  He was able to make a 
fist with his right hand without difficulty.  The range of 
motion of his MP joints was 0 to 90 for the index finger 
through the small finger.  The PIP joint range of motion was 
0 to 95 for the index finger through the ring finger.  He had 
50 degree flexion contracture of his PIP joint right small 
finger.  

DIP joint motion was 0 to 60 degrees in the index and middle 
fingers, 0 to 50 degrees in the ring finger and 0 to 45 
degrees in the small finger.  Intrinsic strength of the right 
hand was 5/5.  Abductor pollicis brevis (APB) was 5/5.  He 
had no thenar atrophy and no atrophy of the adductor 
pollices.  He had good capillary refill in all the digits of 
the right hand.  Two point discrimination was intact in all 
digits of the right hand at 5mm.  He had a negative Tinel's 
at the wrist and negative direct median nerve compression 
test.  

Examination of his left hand revealed a palpable cord over 
the ulnar side of the left palm.  He had well healed surgical 
scars on the volar aspect of his left hand.  There was full 
range of motion of the left thumb.  The MP joint motion was 0 
to 90 degrees for the index finger through the small finger.  
PIP joint motion was 0 to 95 degrees index finger through 
ring finger.  His small finger had a 60 degree PIP flexion 
contracture.  DIP motion was 0 to 60 degrees for the index 
and middle fingers.  

The ring finger was 0 to 55 degrees and the small finger was 
0 to 45 degrees.  He was able to make a fist with his left 
hand without difficulty.  Intrinsic strength on the left was 
5/5 and APB strength was 5/5.  He had no obvious thenar 
atrophy or atrophy of his adductor pollices.  Two point 
discrimination was intact in all digits of his left hand at 5 
mm.  He had good capillary refill in all the digits of his 
left hand.  He had a negative Tinel's and negative direct 
median nerve compression test on the left.  

Bilaterally, his hands did not have any obvious areas of 
swelling or any effusions in any of the joints of his hands.  
He was somewhat tender over the cords on the ulnar side of 
his palms bilaterally, but had no other obvious areas of 
tenderness.  There were no radiographs available for review.  

May 1999 X-rays of the hands showed no evidence of fracture 
or dislocation.  There was slight angulation at the proximal 
interphalangeal joint of the fifth digits bilaterally.  There 
was joint space narrowing at this location in addition, 
bilaterally.  The soft tissues appeared unremarkable.  The 
impression was angulation and loss of joint space at the 
proximal interphalangeal joint of the fifth digit 
bilaterally.

The impression at the May 1999 VA examination was bilateral 
Dupuytren's contractures of his hands.  The examiner was 
going to have X-rays taken to evaluate for any early 
osteoarthritis.  The examiner felt that the Dupuytren's was a 
fairly severe case as the veteran had flexion contractures of 
the proximal interphalangeal (PIP) joint of the small finger, 
bilaterally, which had persisted after multiple surgical 
releases.  

He complained of paresthesias of his hands, although the 
examiner noted he could find no evidence for carpal tunnel 
syndrome at the examination.  It was possible that he had 
peripheral neuropathy causing generalized dysesthesias in his 
hands.  The examiner opined that the Dupuytren's contractures 
limited his ability to perform fine motor duties using his 
hands; however, it was not a condition that should preclude 
him from work in general.

VA outpatient treatment records show that in August 1999, 
bilaterally, the veteran had fifth finger contraction with 
the left greater than the right.  He could not extend the 
fifth finger with the left greater than the right at PIP.  

In a February 2000 rating decision, the RO assigned a 
temporary total rating for Dupuytren's contracture of the 
left hand for the period from February 18, 1999 to April 30, 
1999, and then restored to 20 percent effective May 1, 1999.  

In March 2000, outpatient treatment records were received 
from the VA Medical Center in Indianapolis.  These show 
treatment primarily for unrelated disorders.  There are 
treatment records for Dupuytren's contracture of both hands 
including surgical records in February 1999 for release of 
Dupuytren's contracture of the left hand.  Follow-up visits 
in March and April 1999 show that he was able to make a fist 
without any problems.  He was discharged by the doctor in 
April 1999.  Also included were duplicate copies of medical 
records previously received.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2001).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2001).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  




In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001); 
see VAOPGCPREC 36-97.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).





38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2001) rate 
ankylosis and limitation of motion of single digits and 
combinations of digits.  When classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227, the following rules will be observed: (1) 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable; and 
(4) with the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation.

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  The ratings for codes 5220 through 5223 
apply to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  Combinations of finger amputations at various 
levels, or of finger amputations with ankylosis or limitation 
of motion of the fingers will be rated on the basis of the 
grade of disability, i.e., amputation, unfavorable ankylosis, 
or favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R.§ 4.71a.

Under Diagnostic Code 5223, favorable ankylosis of two digits 
of one hand, favorable ankylosis of the ring and little 
fingers, middle and little fingers, and middle and ring 
fingers warrants a 10 percent evaluation for the major or 
minor hand.  A 20 percent evaluation for the major or minor 
hand is warranted for favorable ankylosis of index and little 
fingers, index and ring fingers, index and middle fingers.  A 
20 percent evaluation for the minor hand is warranted for 
thumb and little finger, thumb and ring finger, thumb and 
middle finger, and thumb and index finger.  A 30 percent 
evaluation for the major hand is warranted for thumb and 
little finger, thumb and ring finger, thumb and middle 
finger, and thumb and index finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5223.  

Under Diagnostic Code 5222, for favorable ankylosis of three 
digits of one hand, a 20 percent evaluation is warranted for 
middle, ring and little fingers of the major or minor hand.  
For the minor hand, a 20 percent evaluation is warranted for 
index, middle and ring, index, middle and little, or index, 
ring and little.  For the minor hand, a 30 percent evaluation 
is warranted for thumb, ring and little fingers, thumb, 
middle and little fingers, thumb, middle and ring fingers, 
thumb, index and little fingers, thumb, index and ring 
fingers, and thumb, index and middle fingers.  For the major 
hand, a 30 percent evaluation is warranted for index, middle 
and ring fingers, index, middle and little fingers, or index, 
ring and little fingers.  For the major hand, a 40 percent 
evaluation is warranted for thumb, ring and little fingers, 
thumb, middle and little fingers, thumb, middle and ring 
fingers, thumb, index and little fingers, thumb, index and 
ring fingers, and thumb, index and middle fingers.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 4 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter:  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations in the first 
instance is not prejudicial to the veteran inasmuch as the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  



The Board is satisfied that all the facts relevant to this 
appeal for service connection have been properly developed 
and that VA has fully complied with its initial duty to 
assist every claimant in developing all facts pertinent to 
his claim for VA benefits as mandated by the new law.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the veteran a copy of the 
applicable rating decisions and forwarding letters that in 
combination notified him of the basis for the decisions 
reached.  

The RO also provided the veteran statements of the case and 
supplemental statements of the case that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  Thus, it is concluded 
that the RO satisfied the duty to notify the veteran.

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claims.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).

The veteran stated that all his medical treatment had been at 
Roudebush VA Medical Center and the RO obtained the treatment 
records.  In addition, the RO had the veteran examined 
several times throughout the pending appeal with respect to 
the disorders at issue.  In addition the Board remanded the 
claim several times for further development.  

Thus, the duty to assist the veteran has also been satisfied 
and he will not be prejudiced by the Board deciding the 
merits of his claim without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16- 92, 57 Fed. 
Reg. 49,747 (1992).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Increased evaluation

The veteran has a 20 percent disability evaluation for each 
hand for Dupuytren's contracture.  Diagnostic Code 5299 is 
used to identify musculoskeletal system disabilities that are 
not specifically listed in the Schedule, but are rated by 
analogy to similar disabilities under the Schedule.  There is 
no diagnostic code pertaining to Dupuytren's contractures, so 
these disabilities have been rated analogously using the 
criteria of Diagnostic Codes 5222 and 5223 for favorable 
ankylosis of digits of one hand.  See 38 C.F.R. §§ 4.20, 4.27 
(2001).  Diagnostic Code 5222 is for evaluating favorable 
ankylosis of three digits and Diagnostic Code 5223 is for 
evaluating favorable ankylosis of two digits.  Although the 
rating decisions show the ratings for both hands under 
Diagnostic Code 5299-5223, the Board notes that the hearing 
officer assigned the 20 percent ratings under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5222 for the left 
(minor) hand, and 5299-5223 for the right (major) hand 
according to his hearing decision. 

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, with only 
one joint of a digit ankylosed or limited in its motion the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 centimeters) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  
38 C.F.R. § 4.71a (2001). 

Based on medical examination in May 1999, the veteran has 
full range of motion of both thumbs.  The May 1999 VA 
examination and August 1999 outpatient treatment record show 
that the veteran has flexion contracture in one joint, the 
PIP, of the small finger of each hand.  Because he can make a 
fist with each hand, motion is possible within the range that 
his limitation of motion must be evaluated as favorable 
ankylosis.  Although the medical evidence shows that during 
the pending appeal, the veteran has had involvement of two or 
three digits on each hand, the most recent medical evidence 
shows only flexion contracture of the little finger on each 
hand.  

In addition, he has full range of motion of each thumb and 
can make a fist with each hand.  There was some tenderness 
over the cords.  There was no loss of intrinsic strength or 
APB of each hand.  There was no thenar atrophy or atrophy of 
the adductor pollices of each hand and sensation was intact 
in all digits of the hands.  There was no swelling in his 
hands or effusions in any of the joints of his hands.  Hence, 
the current objective findings with regard to the veteran's 
Dupuytren's contracture of both hands have not been shown to 
be productive of additional disability or functional 
impairment in excess of the 20 percent evaluation for each 
hand, which is currently assigned.

The evidence shows that the veteran has had multiple 
surgeries on each hand.  The CAVC has held that a separate, 
additional rating may be assigned for a scar that is poorly 
nourished with repeated ulceration, tender and painful on 
objective demonstration, or otherwise causative of limitation 
on function of part affected.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805; Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In this regard, the pertinent evidence of record shows that 
residual scarring from the multiple palmar fasciectomies has 
consistently been reported as well healed with no evidence of 
poor nourishment with repeated ulceration, tenderness and 
pain on objective demonstration.  

Although it is not clear whether the scars have caused 
limitation on function of the part affected, the service-
connected Dupuytren's contracture disorder is already 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5222, 
5223 (2001).  Therefore, limitation of function of the 
affected part has already been addressed.  Accordingly, the 
evidentiary record does not support assignment of an 
additional compensable evaluation for residual scarring.  See 
38 C.F.R. § 4.14 (2001).

Because the veteran's disability is one involving muscle 
contractions, the Board has considered Diagnostic Code 5309 
for impairment of the intrinsic muscles of the hand.  
According to the note under that Diagnostic Code, the hand is 
so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Such injuries are to be rated on 
limitation of motion.  See 38 C.F.R. § 4.14 (2001).  However, 
as previously noted, the service-connected Dupuytren's 
contracture disorder is already evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5222, 5223 (2001) and limitation of 
function of the affected part has already been addressed.  
Therefore, considering the muscle disability codes does not 
provide for a higher evaluation.  See 38 C.F.R. § 4.14 
(2001).

Consequently, the Board finds that the preponderance of the 
evidence is against the claims of entitlement to an increased 
rating for each hand for service-connected Dupuytren's 
contracture.  Furthermore, for above reasons, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  


The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the bilateral hand 
disabilities have not required frequent inpatient care, and 
it was the May 1999 VA examiner's opinion that the 
Dupuytren's contractures limited the veteran's ability to 
perform fine motor duties; however, it did not preclude him 
from work in general or markedly interfere therewith.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
bilateral hand disabilities. Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.




ORDER

Entitlement to an evaluation greater than 20 percent for 
Dupuytren's contracture of the right hand is denied.

Entitlement to an evaluation greater than 20 percent for 
Dupuytren's contracture of the left hand is denied.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

